DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) and the species of polydioxanone in the reply filed on 21 April 2022 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. And claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Doshi et al. (US Patent Application Publication 2011/0229551).
	Doshi et al. discloses drug delivery composition wherein polymeric nanofibers and the active drug are combined to form a composite (abstract).  The active agent is impregnated into the nanofiber web and this is then used to deliver the active ingredient (paragraph [10]).  Thus, this composition anticipates the system recited by independent instant claim 1.
	Instant claim 2 (and dependent instant claim 6) recite that the fiberous web is nonwoven, and Doshi et al. teaches that the drug delivery composition of the invention is a nonwoven nanofiber web containing the active ingredient (paragraph [14]).
	Instant claims 3-5 further limit the thickness of the nanofiberous web.  And Doshi et al. teaches that the preferable thickness of the web is less than 1 mm (paragraph [17]), which reads upon the ranges instantly recited.
	Instant claims 7 and 9-11 further limit the polymeric material from which the fibers are prepared.  Biodegradable and biocompatible polymers are taught as preferred by Doshi et al. (paragraph [18]), with polydioxanone one option taught (id.) and poly(lactide-co-glycolide) exemplified (example 2).  And while Doshi et al. is silent as to whether or not such polymers gel when wetted by bodily fluids, as recited by instant claim 9, it appears reasonable to conclude that they would.  The polymer elected is the same as one taught (polydioxanone) and the Applicant indicates that this species reads upon instant claim 9 (in the response filed 21 April 2022).  Thus, since the fibers are made from this polymer in both the instant invention and in the disclosed fibers of Doshi et al., they would be expected to possess the same properties, as the same material would be expected to have the same inherent properties.
	Instant claims 12-14 further limit the size of the polymeric nanofibers.  Doshi et al. teaches that the fibers are preferably less than 500 nm in diameter and greater than 2 nm is diameter (paragraph [17]), and this size reads upon the ranges instantly recited.
	Instant claims 15-17 further limit where the active agent is located.  Doshi et al. teaches that one way to incorporate the active agent is to soak the nanofiberous web in a solution of the drug (paragraph [21]), which would result in the active agent in the openings in the web and at least on the surface of the fibers.  The active ingredient also can be incorporated during the formation of the fibers by electrospinning a solution of both the polymer and the drug mixed together (example 2), resulting in fibers with the drug dispersed therein.
	Doshi et al. further teaches that the active ingredient can be an antimicrobial (claim 8), and this meets the limitation recited by instant claim 18, which limits the active ingredient.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (US Patent Application Publication 2011/0229551) in view of Polaschegg (US Patent Application Publication 2013/0085469).
	Doshi et al. discloses drug delivery composition wherein polymeric nanofibers and the active drug are combined to form a composite (abstract).  The active agent is impregnated into the nanofiber web and this is then used to deliver the active ingredient (paragraph [10]).  Doshi et al. further teaches that the active ingredient can be an antimicrobial (claim 8).  However, Doshi et al. does not teach the specific antimicrobial agent recited by instant claim 19 (taurolidine).
Polaschegg discloses formulations comprising taurolidine, and that this is an antimicrobial agent (paragraph [6]).  This agent further is characterized by a unique array of attributes including low toxicity and high safety margin (id.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used taurolidine as the antimicrobial in the composition disclosed by Doshi et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Further, this specific antimicrobial provides for the unique array of low toxicity and high safety margins, which would be desirable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699